Citation Nr: 0013701	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-33 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1966 to March 
1970, and from June 1970 to May 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1996 by 
the Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  In April 2000, a hearing was held at 
the Board in Washington, DC, before the undersigned Member of 
the Board.  


REMAND

The veteran contends that his service-connected post-
traumatic stress disorder renders him unemployable, and 
therefore, that an increased rating and a grant of TDIU are 
warranted.  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  As the veteran has submitted a well-grounded claim, 
the VA has a duty to assist the veteran in its development.  
See 38 U.S.C.A. § 5107(a) (West 1991).  This duty as not yet 
been fully met, and this case, therefore, is not ready for 
appellate disposition for the reasons that follow.

A letter dated May 3, 2000, from a VA clinical psychologist 
shows that the veteran was admitted that date to the VA post-
traumatic stress disorder residential treatment unit at the 
VA Medical Center in Battle Creek, Michigan.  The records 
from such a hospitalization have not been presented or 
secured.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. §§ 
5103(a), 7104(a) (West 1991 & Supp. 1999); see also Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained) and 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches in cases where the record references other known and 
existing evidence that might pertain to the claim under 
consideration).  As noted, the duty to assist the appellant 
in the development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).  In light of this, the Board 
must obtain all of the recent VA medical treatment records.  

The Board also notes that the veteran has been afforded VA 
psychiatric evaluation examinations for the purpose of 
determining the severity of his service-connected post-
traumatic stress disorder.  The most recent VA psychiatric 
examination was performed in July 1998.  In addition to the 
service-connected post-traumatic stress disorder, the 
diagnoses also included nonservice-connected disabilities 
such as severe major depression and polysubstance abuse (in 
remission).  Significantly, however, the VA examiner did not 
offer an opinion differentiating between impairment 
attributable to the service-connected post-traumatic stress 
disorder and that which is attributable to the veteran's 
nonservice-connected disabilities.  None of the other medical 
evidence which is of record contains such an opinion.  The 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  See 38 C.F.R. § 4.14 (1999).  
Accordingly, the Board concludes that another examination is 
required in order to properly evaluate the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998)(in which the Court vacated a decision by the Board 
where there was no medical evidence in the record separating 
the effects of the appellant's post-traumatic stress disorder 
from his nonservice-connected personality disorders).  

Moreover, in a claim for TDIU, the Board may not reject the 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's service-connected disability 
does not prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).   

In light of the above, the Board finds it is appropriate to 
remand the veteran's claims for another VA examination, along 
with a social and industrial survey.  Based on the foregoing, 
the case is REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected disabilities.  
After securing the necessary release, the 
RO should obtain these records, including 
those from the post-traumatic stress 
disorder residential treatment unit at 
the VA Medical Center in Battle Creek, 
Michigan.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the post-traumatic 
stress disorder.  The claims folder and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner(s) prior to the 
examinations.  Based upon the review of 
the record and the examination, the 
examiner should provide a Global 
Assessment of Functioning (GAF) Score 
based upon consideration of the 
impairment due to the service-connected 
post-traumatic stress disorder.  The 
veteran's service-connected post-
traumatic stress disorder should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiner(s) 
must express an opinion as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disorder, as distinguished from his 
nonservice-connected disorders.  The 
examiner(s) must provide a complete 
rationale for all conclusions and 
opinions.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and make a determination as to 
whether the veteran is entitled to a 
higher initial evaluation for post-
traumatic stress disorder and/or a TDIU.  
To the extent that impairment from 
nonservice-connected disabilities cannot 
be differentiated from that attributable 
to the service connected disability, 
reasonable doubt should be resolved in 
favor of the veteran.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


